UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6877



STEVEN EDWARD SNIPES,

                                              Petitioner - Appellant,

          versus


THEODIS   BECK,  Secretary,      North   Carolina
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-01-983-1)


Submitted:   November 18, 2002            Decided:   December 13, 2002


Before WILKINS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Edward Snipes, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven Edward Snipes seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that Snipes has not made a substantial showing

of the denial of a constitutional right.    See Snipes v. Beck, No.

CA-01-983-1 (M.D.N.C. filed May 13, 2002; entered May 14, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                2